Appeal by defendant from a judgment of the Supreme Court, Queens County (Fiber, J.), rendered February 25, 1983, convicting him of burglary in the second degree and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The trial court’s Sandoval ruling was proper. It reflected due consideration of the criteria set out in People v Sandoval (34 NY2d 371) and successfully balanced the competing interests of the defendant and the People. In addition, we conclude that the imposed sentence of 5 to 10 years’ imprisonment on the defendant’s burglary conviction was not unduly harsh or excessive and did not constitute an abuse of the sentencing court’s discretion (see, People v Suitte, 90 AD2d 80). Mollen, P. J., Gibbons, Brown and Niehoff, JJ., concur.